DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The most pertinent prior art is to the previously cited and relied upon Yamada et al. (US 2015/0207391 A1) and Saito et al. (US 2015/0078875 A1), as well as newly cited Hiraga et al. (US 2011/0260572 A1) and Guercioni (WO 2012-007972 A).  
Both independent claims (1 and 3) have been amended to overcome any rejection to Yamada or Saito.  Yamada grips the leg portions on two sides of the long claw, which is explicitly the opposite of the newly amended claim language regarding the gripping claws and there mode of employ.  Saito discloses gripping claws which are the same length as one another, which is also in contrast to the amended claim, which requires claws of different lengths working together to grip the conductors as recited.  
Newly cited Hiraga and Guercioni are also relevant, but do not cure the deficiencies of Yamada or Saito.  In Hiraga, figs. 8-10f disclose gripping elements, but they are apparently all the same length and size as one another.  In the Guercioni reference, fig. 15 is exemplary, and therein it is evident that the grippers are equal length as well.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729